DETAILED ACTION
This office action is in response to the amendment filed on 02/10/2022. Claims 1, 2, 6-12, 16-20, 23, 24, 28-30, 34-37, 39-42, 44, and 45 and claims 3-5, 13-15, 25-27, 31-33, 38, and 43 have been cancelled. Claims 1, 2, 6-12, 16-24, 28-30, 34-37, 39-42, 44, and 45 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the Applicant’s amendment regarding claims 23-28, the rejections under 35 U.S.C 101 are withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 14-18, filed on 02/10/2022, with respect to claims 11, 2, 6-12, 16-20, 23, 24, 28-30, 34-37, 39-42, 44, and 45 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 2, 6-12, 16-20, 23, 24, 28-30, 34-37, 39-42, 44, and 45 has been withdrawn. 




Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to techniques for determining chroma quantization parameter (QP).
Prior art:
Tourapis (US 2015/0071344) 
Karuchula (US 2013/0034149) 
Iwamura (US 2021/0176495)

	The closest prior art Tourapis, paragraphs 6, 9, 77 and 89 discloses use the chroma QP offset value of one chroma component to predict the chroma QP offset value of the other chroma component; in addition Tourapis, paragraphs 6 and 9 discloses the quantization group level chroma QP offset values are then used to determine the chroma QP values for blocks or sets of pixels within the quantization group… determine the quantization levels or quantization relationships among all color components.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determining a second block level quantization parameter offset, for the second chroma block, from the index into a second list of quantization parameter offsets for the second chroma component, wherein the index into the first list of quantization parameter offsets is same as the index into the second list of quantization parameter offsets; determining a second quantization parameter for the second chroma block based on the second block level quantization parameter offset and the quantization parameter predictor; determining a second residual block based on the second quantization parameter; and reconstructing the second chroma block based on the second residual block.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481